Order entered September 20, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-17-00673-CV

                                      BRIAN REAUX, Appellant

                                                V.

                                      GEORGE ABDOU, Appellee

                            On Appeal from the County Court at Law
                                    Rockwall County, Texas
                                Trial Court Cause No. 1-16-0989

                                             ORDER
        Before the Court is appellant’s September 18, 2017 motion for extension of time to file

brief. We GRANT the motion and ORDER the brief received by the Court September 8, 2017

filed as of the date of this order.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE